Citation Nr: 1029738	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  04-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
bilateral shoulders, claimed as secondary to service-connected 
hypothyroidism.

2.  Entitlement to service connection for tendonitis of the 
bilateral hands, claimed as secondary to service-connected 
hypothyroidism.

3.  Entitlement to service connection for lumbosacral strain 
syndrome, claimed as secondary to service-connected 
hypothyroidism.

4.  Entitlement to service connection for a predisposition to 
allergic reactions, cold, and influenza, claimed as secondary to 
service-connected hypothyroidism.

5.  Entitlement to service connection for short-term memory loss, 
claimed as secondary to service-connected hypothyroidism.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1977 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The case was brought before the Board in December 2007 and again 
in April 2009 at which times the claims were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of her claims, to include affording 
her VA examinations. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The RO received additional evidence from the Veteran before the 
file was sent to the Board.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted (internet articles and private lab reports) 
were copies of evidence already in the file.

The issues of entitlement to increased ratings for 
hypothyroidism and irritable bowel syndrome (IBS) have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tendonitis of the 
bilateral shoulders, but the diagnosis is not related to her 
hypothyroidism or any other incident of her military service.
      
2.  The Veteran is currently diagnosed with tendonitis of the 
bilateral hands, but the diagnosis is not related to her 
hypothyroidism or any other incident of her military service.

3.  The Veteran is currently diagnosed with lumbosacral spine 
strain syndrome, but the diagnosis is not related to her 
hypothyroidism or any other incident of her military service.

4.  The Veteran is not diagnosed with any disorder causing 
predisposition to allergic reactions, cold or influenza nor is 
any such predisposition related to her hypothyroidism or any 
other incident of her military service.

5.  The Veteran is not diagnosed with a short term memory loss 
disability nor is any cognitive functioning disorder related to 
her hypothyroidism or any other incident of her military service.


CONCLUSIONS OF LAW

1.  The Veteran's tendonitis of the bilateral shoulders is not 
proximately due to or the result of any service-connected disease 
or injury, to include service-connected hypothyroidism.  
38 U.S.C.A. § 1110, 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.310 (2009).

2.  The Veteran's tendonitis of the bilateral hands are not 
proximately due to or the result of any service-connected disease 
or injury, to include service-connected hypothyroidism.  
38 U.S.C.A. § 1110, 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.310 (2009).

3.  The Veteran's lumbosacral strain syndrome is not proximately 
due to or the result of any service-connected disease or injury, 
to include service-connected hypothyroidism.  38 U.S.C.A. § 1110, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.310 (2009). 

4.  The Veteran's predisposition to allergic reactions, cold and 
influenza is not proximately due to or the result of any service-
connected disease or injury, to include service-connected 
hypothyroidism.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2009). 

5.  The Veteran's short-term memory loss is not proximately due 
to or the result of any service-connected disease or injury, to 
include service-connected hypothyroidism.  38 U.S.C.A. § 1110, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in December 2007.  That letter advised the Veteran of 
the information necessary to substantiate her claim, and of her 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case.  However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that has 
been done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the claimant in 
2007 was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the Veteran in December 2008 and 
June 2009.  Not only has she been provided with every opportunity 
to submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examinations to obtain an 
opinion as to whether her claimed disorders can be attributed to 
her service-connected hypothyroidism, which included a discussion 
of the Veteran's prior medical history, a thorough examination 
and a detailed rationale for diagnoses and opinions rendered.  
For these reasons, the Board finds the VA examinations adequate 
to base a decision here.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007) (holding an examination is considered adequate when it is 
based on consideration of the appellant's prior medical history 
and examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one). 

Further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that the 
claimed conditions may be associated with the Veteran's 
hypothyroidism or any other incident of her military service.  
This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the Veteran's arthritis is 
decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Additionally, any disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Here, the Veteran was diagnosed and treated for a euthroid goiter 
and hypothyroidism in the military.  She claims her current joint 
pain of the bilateral shoulders, hands and back is a 
manifestation of her hypothyroidism as well as short-term memory 
loss and predisposition to allergic reactions, cold and 
influenza.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).

The Board further notes at the outset that the Veteran's 
hypothyroidism is rated under Diagnostic Code 7903 based on 
manifestations including cold intolerance, muscular weakness, 
mental disturbance and mental sluggishness.  See 38 C.F.R. § 
4.119 (2009).  To the extent the Veteran's claims here are merely 
manifestations of her hypothyroidism and not distinct and 
separate disabilities in and of themselves, service connection 
cannot be granted because that would constitute unlawful 
pyramiding of disabilities resulting from the same underlying 
problem with overlapping symptomatology.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (holding separate disability ratings 
may be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition).

Service treatment records confirm the Veteran was treated and 
diagnosed with euthroid goiter and hypothyroidism.  Her records 
also indicate the Veteran was frequently treated with upper 
respiratory infections (URIs) in March 1978, May 1978 and October 
1978.  Her April 1980 separation examination, however, is silent 
as to any musculoskeletal disorder, any memory impairment or any 
predisposition to allergic reactions, cold and influenza.  In 
short, the Veteran's service treatment records do not support a 
finding of in-service incurrence of tendonitis, short-term memory 
loss, lumbosacral strain syndrome or any chronic disorder 
affecting allergic reactions, cold and influenza.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The Veteran does not dispute the fact that she never incurred any 
injury or event in service responsible for the claimed disorders.  
Rather, she claims her tendonitis, muscle strain, memory loss and 
predisposition to allergy and colds are manifestations of her 
hypothyroidism or otherwise attributable to her hypothyroidism.

The crucial inquiry, then, is whether the Veteran currently has 
diagnoses related to her complaints of muscle and joint pain, 
memory loss, and predisposition to allergic reactions, cold and 
influenza, which are attributable to her service-connected 
hypothyroidism or any other remote incident in service.  Based on 
all the evidence, the Board concludes she does not.

After service, the claims folder is silent as to any of these 
complaints until December 1999, nearly two decades after service, 
when the Veteran sought treatment for her left hand following an 
occupational crush injury.  In July 2001, the record indicates 
the Veteran was involved in a motor vehicle accident (MVA) and 
thereafter complained of neck, upper back and shoulder pain.  In 
August 2001 and March 2002, private treatment records further 
note "cold symptoms."  

The Veteran was afforded a VA examination in March 2003 where the 
examiner found no objective evidence supporting the diagnosis of 
hypothyroidism.  Rather, the examiner indicated the Veteran's 
diagnosis as euthroid goiter. The examiner also diagnosed the 
Veteran with tendonitis of the bilateral shoulders and bilateral 
hands, lumbosacral strain syndrome, and a "weakened immune 
system."  With regard to etiology, the examiner did not find any 
of these conditions related to her history of hypothyroidism or 
euthroid goiter.  Rather, the Veteran's tendonitis of the 
shoulders and hands and her lumbosacral strain syndrome were all 
related to the physical demands of her 10 year post-service 
occupation as a mail handler and her 1999 left hand crush injury.  
The Veteran's "weakened immune system," which the Veteran 
claimed was manifested by allergic rashes and frequent colds, was 
not attributed to any diagnosable disorder.  Rather, the examiner 
merely noted the complaint and found the etiology to be 
"unclear".  The examiner noted the complaints could be 
manifestations of hypothyroidism, but at that time, the objective 
evidence did not support a diagnosis of hypothyroidism.  

In August 2004, the Veteran was afforded a VA examination 
specifically to ascertain the severity of her hypothyroidism and 
manifestations thereof.  The examiner noted the Veteran's 
complaints of muscle pains, mental sluggishness, fatigue and cold 
sensitivity.  Objective testing at that time, however, did not 
support a diagnosis of hypothyroidism, but rather euthroid 
goiter.  The examiner found the Veteran's complaints of allergy, 
cold, muscle achiness, fatigue and mental sluggishness was not 
supported by clinical data.

Most recently, the Veteran was afforded a neuropsychiatric VA 
examination in October 2008 to ascertain whether the Veteran has 
a "short-term memory loss disability" caused or aggravated by 
her hypothyroidism.  The examiner found no evidence of objective 
memory impairment and, therefore, concluded it was unlikely the 
Veteran had a "short-term memory disability."  The examiner did 
diagnose the Veteran with a cognitive disorder, not otherwise 
specified, causing mild impairment.  With regard to this 
diagnosis, the examiner opined that it was "less likely than 
not" related to the history of hypothyroidism/euthroid goiter.

The Board finds the 2003, 2004 and 2008 VA examinations 
persuasive.  They are based on thorough examinations and a 
complete review of the claims folder.  Also compelling, no 
medical professional has attributed the Veteran's tendonitis, 
lumbar strain, or other complaints to her hypothyroidism.

The Board finds noteworthy that the Veteran supplied evidence 
showing recent lab work from May 2004 indicated an elevated TSH 
level of 7.20, which is indicative of hypothyroidism.  She also 
submitted a statement from her doctor indicating a diagnosis of 
hypothyroidism was warranted.  To the extent the Veteran disputes 
the VA examiners' findings that hypothyroidism is the improper 
diagnosis, the Board notes the Veteran is already service-
connected for hypothyroidism.  Despite the findings of the VA 
examiners, the Board is not disputing her current diagnosis of 
hypothyroidism.  Rather, what is of consequence is whether she 
has distinct and separate diagnoses for her complaints of muscle 
pain, allergy, cold, memory loss and joint pain attributable to 
her hypothyroidism or some other incident of service.  

The Veteran indeed has current diagnoses of tendonitis of the 
bilateral shoulders and hands as well as a separate diagnosis of 
lumbosacral strain syndrome.  These musculoskeletal diagnoses, 
however, have never been medically attributed to her 
hypothyroidism.  Indeed, the medical evidence indicates that her 
musculoskeletal diagnoses are instead related to the physical 
demands of her long-standing post-military occupation as a mail 
handler.  Although she also complains of muscle achiness as a 
manifestation of her hypothyroidism, no medical professional has 
ever diagnosed the Veteran with a distinct and separate 
musculoskeletal disability caused or aggravated by her 
hypothyroidism.

In the case of her complaints of short-term memory loss and 
predisposition to allergy, cold and influenza, no medical 
professional has ever attributed these complaints to actual 
diagnoses.  Again, although medical professionals have noted 
mental sluggishness, fatigue and cold sensitivity are 
manifestations of hypothyroidism in general, no doctor has ever 
actually diagnosed the Veteran with a separate and distinct 
disorder caused or aggravated by hypothyroidism. 

In accordance with the recent decision of the United States Court 
of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay evidence 
presented by the Veteran concerning her continuity of symptoms 
after service is credible regardless of the lack of 
contemporaneous medical evidence.  Accordingly, the Board has 
considered the Veteran's statements indicating she suffered with 
muscle achiness, cold sensitivity and short-term memory loss 
since her in-service diagnosis of hypothyroidism. The most 
competent and probative medical evidence, however, does not 
indicate diagnoses related to these symptoms that were caused by 
or aggravated by her hypothyroidism.  Indeed, no diagnosis has 
been rendered with regard to short-term memory loss and her 
claimed predisposition to allergy, cold and influenza. 

Indeed, it appears from the Veteran's many statements that her 
underlying claim is that her hypothyroidism is more severe than 
currently rated because of these manifestations of muscle 
achiness, cold sensitivity and mental sluggishness.  As explained 
in the introduction above, entitlement to an increased rating for 
hypothyroidism is not properly before the Board here.

Rather, the medical evidence simply does not support a finding of 
separate disabilities that were caused or aggravated by 
hypothyroidism.  Indeed, the medical evidence is to the contrary.

As for the medical literature provided by the Veteran, such 
generic texts, which do not address the facts in this particular 
Veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above.

In summary, the Board finds that the most probative evidence of 
record does not show that the Veteran's service-connected 
hypothyroidism is responsible for her tendonitis, lumbosacral 
strain syndrome, short-term memory loss or predisposition to 
allergies, cold and influenza.  Indeed, the Veteran does not 
currently have a diagnosis attributable to her complaints of 
short-term memory loss and predisposition to allergies, cold and 
influenza.  Service connection requires competent medical 
evidence indicating that the condition is proximately due to or 
the result of some incident of service or a service-connected 
disease or injury.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  The 
most probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for tendonitis of the bilateral 
shoulders, claimed as secondary to service-connected 
hypothyroidism, is denied.

Entitlement to service connection for tendonitis of the bilateral 
hands, claimed as secondary to service-connected hypothyroidism, 
is denied.

Entitlement to service connection for lumbosacral strain 
syndrome, claimed as secondary to service-connected 
hypothyroidism, is denied.

Entitlement to service connection for a predisposition to 
allergic reactions, cold, and influenza, claimed as secondary to 
service-connected hypothyroidism, is denied.

Entitlement to service connection for short-term memory loss, 
claimed as secondary to service-connected hypothyroidism, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


